DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 8, 2020 and December 22, 2020 were filed with a Certification and Request for Consideration of an Information Disclosure Statement filed after Payment of the Issue Fee under the QPIDS Program prior to the mailing date of the Corrected Notice of Allowance dated December 9, 2020.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 1-7 and 9-52 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1, 18 and 21 with particular attention to “wherein at least one of layers 2 or 3 comprises at least two different metal ions and layers 2 and 3 are interrupted by a spacer layer formed between layers 2 and 3, wherein the spacer layer has connections in the form of bars arranged at an angle between 5 and 175 degrees to the non-metallic platelet-shaped substrate and cavities”.
Although Andes as modified by Lindes teaches a layer whose composition, method of fabrication and resultant structural location are equivalent to Applicant’s claimed spacer layer (col. 1, ll. 45-46; col. 3, ll. 51-57; col. 5, ll. 21-24, 26-36 of Andes; col. 5, l. 68 -col. 6, l. 3 of Linton), Andes as modified by Lindes does not teach explicitly the resultant layer is applied or deposited such that the layer has “connections in the form of bars arranged at an angle between 5 and 175 degrees to the non-metallic platelet-shaped substrate and cavities” recited in Applicant’s independent claims 1, 18 and 21.
United States Patent No. 6,777,085 B1 to Argoitia et al. (hereinafter “Argoitia”) teaches particles are encapsulated with a layer or sequence of layers and form an optical interference stack for use as an optically variable pigment, among other purposes (See Abstract of Argoitia).  In at least one embodiment, Argoitia teaches the coated flake includes a flake substrate that is encased by a layer of reflective material (col. 3, ll. 46-48 of Argoitia).  Argoitia teaches a spacer layer is formed around the reflective layer, and an absorber layer is formed around the spacer layer (col. 3, ll. 48-50 of Argoitia).  Argoitia teaches further the spacer layer is often made of a dielectric material and is commonly referred to as a "dielectric" layer even if the material is not dielectric, such as a high band-gap semiconductor (col. 3, ll. 58-61 of Argoitia).  However, Argoitia does not teach or suggest the spacer layer or dielectric layer include structural features such as “connections in the form of bars arranged at an angle between 5 and 175 degrees to the non-metallic platelet-shaped substrate and cavities” according to Applicant’s independent claims 1, 18 and 21.
There is no obvious reason to modify the teachings of Andes using either Lindes or Argoitia and teach “wherein at least one of layers 2 or 3 comprises at least two different metal ions and layers 2 and 3 are interrupted by a spacer layer formed between layers 2 and 3, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731